Citation Nr: 1630261	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 to April 1986.  He also had additional periods of service with the U.S. Army National Guard.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran withdrew his prior request for a hearing before the Board.

In April 2014, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.


FINDINGS OF FACT

1.  The Veteran enlisted and served in the Army National Guard from October 2000 to October 2009, and during this period of Army National Guard service, the Veteran served on active duty for training in the Army National Guard, to include from November 18, 2005 to February 14, 2006, solely pursuant to orders under 32 U.S.C..

2.  The Veteran did not have active duty service for Post-9/11 GI Bill purposes after September 10, 2001 other than active duty for training in the Army National Guard under 32 U.S.C..



CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), have not been met.  38 U.S.C.A. §§ 3301 -3324 (West 2015); 38 C.F.R. §§ 21.9505, 21.9520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2014, the Board remanded the claim and directed the AOJ to make attempts to obtain any outstanding and updated service records pertaining to the Veteran's character of discharge from his period of service from November 18, 2005 to February 14, 2006, and the AOJ did so.  The claim on appeal was readjudicated in a March 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

The Post-9/11 GI Bill allows for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301 -3324 (West 2015).  As a threshold requirement for basic entitlement to educational assistance under the Post-9/11 GI Bill, the Veteran must have had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits the Post-9/11 GI Bill.  38 C.F.R. § 21.9520 (2015).

For purposes of claims for education benefits under the Post-9/11 GI Bill, active duty means "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302 or 12304."  See 38 C.F.R. § 21.9505 (2015).  

For these purposes, active duty does not include - (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual - (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. 12103(d)  pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service - (i) required by an officer pursuant to an agreement under 10 U.S.C. 2107(b) ; (ii) required by an officer pursuant to an agreement under 10 U.S.C. 4348 , 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or (4) a period of Selected Reserve service used to establish eligibility under U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.  See 38 U.S.C.A. § 3301 (West 2015); 38 C.F.R. § 21.9505 (West 2015).

In this case, the Veteran is precluded from basic entitlement to educational benefits under the Post-9/11 GI Bill because he did not have active duty service after September 10, 2001.  The Veteran's service records show that the Veteran enlisted and served in the Army National Guard from October 2000 until his medical discharge in October 2009.  See e.g., August 2012 Record of Proceedings by Physical Disability Board of Review for the Army (stating that the Veteran was medically separated from service in October 2009 due to service-connected arthritis and service-connected coccidiodomycosis); Correction to NGB Form 22 (showing that the Veteran received disability severance pay on separation from the Army National Guard of Pennsylvania); NGB Form 22.  Regardless of whether the Veteran was medically discharged from his period of service with the Army National Guard, this period Army National Guard service from October 2000 until October 2009 does not constitute active duty service for purposes of determining entitlement to educational benefits under the Post-9/11 GI Bill, because it constitutes service under 32 U.S.C., which pertains to National Guard enlistments and orders. See 38 C.F.R. § 21.9505.  

The Veteran's service records also show that the Veteran served for a period of "uncharacterized" active duty for training (ACDUTRA) in the Army National Guard from November 18, 2005 to February 14, 2006, and that it was during this period of service that he became ill with his service-connected disabilities.  See August 2012 Record of Proceedings by Physical Disability Board of Review for the Army (noting this period of ACDUTRA during which the Veteran became ill with arthritis and coccidiodomycosis); DD-214 (showing this active duty for training period with Army National Guard); April 2011 rating decision (showing that the AOJ has granted entitlement to service connection for inflammatory arthritis and coccidiodomycosis).  However, regardless of the characterization of the Veteran's period of ACDUTRA service from November 18, 2005 to February 14, 2006, and regardless of whether the Veteran was separated from this period of ACDUTRA service due to disability, such period of ACDUTRA service is shown to have been full-time National Guard Duty performed under 32 U.S.C. orders.  See DD-214 (showing active duty for training period with Army National Guard); October 2005 Order to Active Duty for Training (showing that the order for a period of ACDUTRA from November 2005 to February 2006 was authorized pursuant to 32 U.S.C. 502); March 2015 email from D.B., Army National Guard GI Bill Support representative (finding that the Veteran does not have qualifying service for educational benefits under the Post-9/11 GI Bill because he served for a period of ACDUTRA under 32 U.S.C. 502).  Accordingly, the Veteran's period of ACDUTRA service from November 18, 2005 to February 14, 2006 does not constitute active duty service for purposes of determining entitlement to educational benefits under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9505. 

The Board also acknowledges that the Veteran may have served in other periods of active duty for training during his period of service in the Army National Guard from October 2000 to October 2009.  See e.g., June 2006 letter from J. B., representative from the Department of Military and Veterans Affairs, Office of the Deputy Adjutant General for Veterans Affairs (reporting that the Veteran served on ACDUTRA in the Army National Guard from June 28, 2004 to December 6, 2004).  However, active duty for training in the Army National Guard does not constitute active duty service for purposes of determining entitlement to educational benefits under the Post-9/11 GI Bill because it is a period of service pursuant to orders under 32 U.S.C.  See 32 U.S.C.A. § 502 (providing the required drills, field exercises, and training for all components of the National Guard); 38 C.F.R. § 21.9505.  

On review, the Veteran's service records do not show a period of active duty service for purposes of claims for education benefits under the Post-9/11 GI Bill, and therefore a period of full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302 or 12304 is not shown.  The Veteran himself stated that during his period of ACDUTRA service from  November 18, 2005 to February 14, 2006, his unit received orders to deploy to Iraq, but he had to stay behind due to his disabilities.  See December 2010 Form 9.  Because the Veteran did not have active duty service as defined for purposes of education benefits under the Post-9/11 GI Bill, entitlement to basic eligibility for educational benefits under the Post-9/11 GI Bill is not warranted under the law.  See 38 C.F.R. § 21.9520. 

The Board acknowledges the Veteran's contention that because he incurred disabilities during his period of ACDUTRA from November 18, 2005 to February 14, 2006, this period of service is characterized as "active service" for purposes of determining entitlement to service connection for such disabilities.  See generally April 2011 rating decision (showing that the AOJ has granted entitlement to service connection for inflammatory arthritis and coccidiodomycosis).  The Board acknowledges that the Veteran and his representative believe that a finding of "active service" for purposes of service connection, to include a finding that a disability was incurred in the line of duty during active service, in turn warrants a finding of active duty service for purposes of education benefits under Post-9/11 GI Bill.  See March 2010 notice of disagreement (reporting that he was medically discharged due to a disability incurred in the line of duty and contending that education benefits are therefore warranted); July 2012 representative's statement (arguing that because the Veteran was granted service connection based on this period of service, education benefits are also warranted); October 2015 Veteran statement (reporting that he incurred his service-connected disabilities of arthritis and coccidiodomycosis in the line of duty during his period of ACDUTRA service). 

However, the criteria for entitlement to service connection are distinguishable from the criteria for entitlement to basic eligibility for education benefits under Post-9/11 GI Bill.  In other words, the essential question upon which this case turns is whether the Veteran has the requisite active duty service to warrant basic eligibility for education benefits under Post-9/11 GI Bill, and the definition of active duty service is provided under 38 C.F.R. § 21.9505.  This definition of active duty service is not the same definition of "active service" provided under law for purposes of determining service connection.  Furthermore, the definition of active duty service in this case does not depend on whether the Veteran was discharged under honorable conditions from his period of ACDUTRA service from November 18, 2005 to February 14, 2006.  Therefore, though the Board remanded the case in April 2014 pending possible new information pertaining to the characterization of discharge for this period of ACDUTRA service, this period of ACDUTRA service is not considered active duty service for purposes of education benefits under the Post-9/11 GI Bill, regardless of the characterization of discharge for this period of service. 

The Board acknowledges the Veteran's contention in equity that because he is impaired due to his service-connected disabilities, entitlement to basic eligibility for education benefits under the Post-9/11 GI Bill is warranted.  The Board also acknowledges the Veteran's contention in equity that because he was separated from service in the Army National Guard due to a service-connected disability, entitlement to basic eligibility for education benefits under the Post-9/11 GI Bill is warranted.  However, regardless of whether the Veteran has a service-connected disability and whether the Veteran was separated from service due to a service-connected disability, VA law does not provide for basic eligibility for education benefits under the Post-9/11 GI Bill when there is no period of active duty service after September 10, 2001.  The Board also acknowledges the Veteran's contention in equity that he was told at his medical evaluation board that he would be eligible to apply for education benefits.  See March 2010 notice of disagreement.  However, for the above reasons, basic eligibility for education benefits under the Post-9/11 GI Bill is not warranted under law.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, because the Veteran did not have active duty service after September 10, 2001, as defined for purposes of education benefits under the Post-9/11 GI Bill, entitlement to basic eligibility for education benefits under the Post-9/11 GI Bill must be denied.  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for education benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


